DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Claim Objections
3.	Claims 5, 11, 15, and 17 are objected to because of the following informalities:
Claim 5, line 2, “is” should read --are--.
Claim 11, line 2, “is” should read --are--.
Claim 15, line 4, “is” should read --are--.
Claim 17, line 2, “is” should read --are--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Referring to claim 1, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2) comprising:
a sensor (Figures 2 & 12) configured to receive data representing an electrical quantity (e.g., energy consumption - Abstract) from the electrical device (e.g., kettle, electric oven, electric boiler – Figure 1), the electrical quantity being indicative of an energy use of the electrical device (page 3, A. Data Acquisition System section; Figure 2); and
a processor (Figure 2) configured to:
receive a value of the electrical quantity (e.g., active power – Figure 4) and one or more thresholds greater than or less than the value (e.g., “peak current”, “RMS current”, “peak voltage”, “RMS voltage”), the one or more thresholds representing a temporal variation in the electrical quantity (page 4, C. Unique Appliance Signature section);
determine, by a learning mode (Figures 6 & 7), whether to update the one or more thresholds based on one or more conditions of the electrical device (pages 5-6, E. Training and Recognition section; Figures 6 & 7);
determine when the received data representing the electrical quantity is outside the one or more thresholds (e.g., by threshold function - pages 5-6, E. Training and Recognition section), wherein the received data representing the electrical quantity being outside the one or more thresholds is indicative of an inefficiency of the electrical device (pages 6-7, Generate A Signature section; Figure 9); and
send the received data representing the electrical quantity when the received data representing the electrical quantity is outside the one or more thresholds (pages 6-7, Generate A Signature section; Figure 9; page 7, Recognition section; Figures 11 & 13). 
Figure 2), wherein the processor is further configured to:
not send the received data representing the electrical quantity when the received data representing the electrical quantity is within the one or more thresholds (page 7, Training section; Figure 10). 
Referring to claim 3, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the processor is further configured to:
receive an updated one or more thresholds, wherein the updated one or more thresholds is based on data previously sent by the processor (page 7, Training section; Figure 10).
As to claim 4, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the one or more conditions comprise an occupancy of a building and an environment of the building (e.g., “recognition of occupant activity” - Abstract; page 9, VII. Conclusions section). 
Referring to claim 5, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the one or more thresholds is based on an expected range of the electrical quantity from the electrical device (page 4, C. Unique Appliance Signature section; Figure 4; pages 5-6, E. Training and Recognition section; Figures 6 & 7). 
As to claim 7, Ruzzelli et al. disclose a computer-implemented method (Abstract) comprising:
receiving a value of the electrical quantity (e.g., active power – Figure 4) and one or more thresholds greater than or less than the value (e.g., “peak current”, “RMS current”, “peak voltage”, “RMS voltage”), the one or more thresholds representing a temporal variation in the electrical quantity (page 4, C. Unique Appliance Signature section);
determining, by a learning mode (Figures 6 & 7), whether to update the one or more thresholds based on one or more conditions of the electrical device (pages 5-6, E. Training and Recognition section; Figures 6 & 7);
e.g., by threshold function - pages 5-6, E. Training and Recognition section), wherein the received data representing the electrical quantity being outside the one or more thresholds is indicative of an inefficiency of the electrical device (pages 6-7, Generate A Signature section; Figure 9); and
sending the received data representing the electrical quantity when the received data representing the electrical quantity is outside the one or more thresholds (pages 6-7, Generate A Signature section; Figure 9; page 7, Recognition section; Figures 11 & 13). 
Referring to claim 8, Ruzzelli et al. disclose a computer-implemented method (Abstract), further comprising:
not sending the received data representing the electrical quantity when the received data representing the electrical quantity is within the one or more thresholds (page 7, Training section; Figure 10). 
As to claim 9, Ruzzelli et al. disclose a computer-implemented method (Abstract), further comprising:
receiving an updated one or more thresholds, wherein the updated one or more thresholds is based on data previously sent by the processor (page 7, Training section; Figure 10). 
Referring to claim 10, Ruzzelli et al. disclose a computer-implemented method (Abstract), wherein the one or more conditions comprise an occupancy of a building and an environment of the building (e.g., “recognition of occupant activity” - Abstract; page 9, VII. Conclusions section). 
As to claim 11, Ruzzelli et al. disclose a computer-implemented method (Abstract), wherein the one or more thresholds is based on an expected range of the electrical quantity from the electrical device (page 4, C. Unique Appliance Signature section; Figure 4; pages 5-6, E. Training and Recognition section; Figures 6 & 7). 
Abstract) that when executed cause a processor to perform operations comprising:
receiving a value of the electrical quantity (e.g., active power – Figure 4) and one or more thresholds greater than or less than the value (e.g., “peak current”, “RMS current”, “peak voltage”, “RMS voltage”), the one or more thresholds representing a temporal variation in the electrical quantity (page 4, C. Unique Appliance Signature section);
determining, by a learning mode (Figures 6 & 7), whether to update the one or more thresholds based on one or more conditions of the electrical device (pages 5-6, E. Training and Recognition section; Figures 6 & 7);
determining when the received data representing the electrical quantity is outside the one or more thresholds (e.g., by threshold function - pages 5-6, E. Training and Recognition section), wherein the received data representing the electrical quantity being outside the one or more thresholds is indicative of an inefficiency of the electrical device (pages 6-7, Generate A Signature section; Figure 9); and
sending the received data representing the electrical quantity when the received data representing the electrical quantity is outside the one or more thresholds (pages 6-7, Generate A Signature section; Figure 9; page 7, Recognition section; Figures 11 & 13). 
As to claim 14, Ruzzelli et al. disclose a non-transitory computer readable medium storing instructions (Abstract), wherein the processor is further configured to:
not send the received data representing the electrical quantity when the received data representing the electrical quantity is within the one or more thresholds (page 7, Training section; Figure 10). 
Referring to claim 15, Ruzzelli et al. disclose a non-transitory computer readable medium storing instructions (Abstract), further comprising:
page 7, Training section; Figure 10). 
As to claim 16, Ruzzelli et al. disclose a non-transitory computer readable medium storing instructions (Abstract), wherein the one or more conditions comprise an occupancy of a building and an environment of the building (e.g., “recognition of occupant activity” - Abstract; page 9, VII. Conclusions section). 
Referring to claim 17, Ruzzelli et al. disclose a non-transitory computer readable medium storing instructions (Abstract), wherein the one or more thresholds is based on an expected range of data from the electrical device (page 4, C. Unique Appliance Signature section; Figure 4; pages 5-6, E. Training and Recognition section; Figures 6 & 7). 
As to claim 19, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein a network-based computing device (e.g.,) comprises the processor and the processor is configured to, responsive to determine whether to update the one or more thresholds based on one or more conditions, update the one or more thresholds (page 7, Training section; Figure 10).
Referring to claim 20, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the processor is configured to, responsive to updating the one or more thresholds, sending the updated one or more threshold to one or more data logging devices for updating the one or more thresholds based on the updated one or more thresholds so each data logging device within the system uses the same one or more thresholds (page 7, Training section; Figure 10; page 7, Recognition section; Figures 11 & 13). 
As to claim 21, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the electrical device is located within a building and the network-based computing device is located external to the building (Figure 1; Abstract).
Referring to claim 22, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein a data logging device comprises the processor and the processor is configured pages 5-6, E. Training and Recognition section).
As to claim 23, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the processor is configured to, responsive to updating the one or more thresholds, sending the updated one or more thresholds to other data logging devices for updating the one or more thresholds based on the updated one or more thresholds so each data logging device within the system uses the same one or more thresholds (page 7, Training section; Figure 10; page 7, Recognition section; Figures 11 & 13).
Referring to claim 24, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the processor is further configured to send a query to the electrical device, and in response to sending the query, receive operational data from the electrical device (pages 6-7, F. Graphical User Interface section; Figures 8-11).

As to claim 25, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the processor is further configured to modify the received operational data and initiate transmission of modified operational data (pages 7-8, V. Experimentations section).

Referring to claim 26, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the one or more thresholds are part of an error band (page 3, 2nd col., 1st para.; pages 5-6, E. Training and Recognition section; Equation 2).

As to claim 27, Ruzzelli et al. disclose a system for monitoring an electrical device (Figure 2), wherein the received data from the electrical device represents the one or more conditions (pages 4-5, D. Signature Database section; Figure 5).

Referring to claim 28, Ruzzelli et al. disclose a computer-implemented method (Abstract), wherein the one or more thresholds are part of an error band (page 3, 2nd col., 1st para.; pages 5-6, E. Training and Recognition section; Equation 2).

Abstract), wherein the received data from the electrical device represents the one or more conditions (pages 4-5, D. Signature Database section; Figure 5).

Referring to claim 30, Ruzzelli et al. disclose a non-transitory computer readable medium storing instructions (Abstract), wherein the one or more thresholds are part of an error band (page 3, 2nd col., 1st para.; pages 5-6, E. Training and Recognition section; Equation 2).

As to claim 31, Ruzzelli et al. disclose a non-transitory computer readable medium storing instructions (Abstract), wherein the received data from the electrical device represents the one or more conditions (pages 4-5, D. Signature Database section; Figure 5).

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-5, 7-11, 13-17, and 19-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/TOAN M LE/Primary Examiner, Art Unit 2864